Citation Nr: 0020771	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected status post 
fracture of right ribs, 4 through 7.

2.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected chronic lumbar 
strain with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his father and sister.



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to June 
1995.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which, in pertinent 
part, granted service connection for status post fracture of 
right ribs, 4 through 7, and assigned a schedular 10 percent 
evaluation for that disability, effective June 3, 1995.  The 
veteran perfected a timely appeal to that decision.

This appeal also arises from a January 1996 rating action, 
which granted service connection for chronic lumbar strain 
with right lower extremity radiculopathy and assigned a 
schedular 10 percent evaluation for the veteran's lumbar 
spine disorder, effective June 3, 1995.  The veteran timely 
appealed to the Board the initial rating assigned for his 
lumbar spine disorder.  Thereafter, in a rating action dated 
in February 1998, the RO assigned a schedular 20 percent 
evaluation for chronic lumbar strain with right lower 
extremity radiculopathy, effective June 3, 1995, the date 
following his separation from service.

As the veteran disagreed with the initial rating assigned for 
his service-connected ribs and lumbar spine disorders, the 
Board has recharacterized these issues as involving the 
propriety of the assignment of the initial evaluations.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran was afforded a personal hearing before a member 
of the Board in Washington, D.C., in January 2000.  The 
member of the Board who held the hearing is making the 
decision in this case and is the signatory to this decision.


REMAND

The veteran's contention regarding the increase in severity 
of his service-connected ribs and lumbar spine disorders 
constitutes a plausible or well-grounded claims.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).

Regarding his right ribs, the veteran was administered a VA 
neurological examination in May 1998.  At that time, the 
veteran reported complaints of persistent pain in the right 
mid-thoracic area radiating to the right lateral thorax.  He 
said that he has been treated with intercostal nerve blocks 
for his pain.  The examiner concluded that the veteran's 
description of a history of right rib fractures and 
pneumothorax in a fall in 1994 with subsequent right thoracic 
pain was consistent with intercostal neuralgia.

During his hearing before a member of the Board in January 
2000, the veteran testified that he experiences constant 
sharp shooting pain with regard to his ribs.  He reported 
that that his chronic pain affects his ability to reach, 
grasp, grab, or carry things.  He said that he has pain with 
lifting his arms or raising his shoulders above chest level.  
He mentioned that he recently stopped his treatment with 
nerve blocks because they stopped working.  He stated that, 
initially, he had relief of pain for approximately 3 to 4 
months, but then his relief began decreasing to last 
approximately 3 to a maximum of 6 weeks.  He indicated that 
he uses heat therapy and that he takes pain medication and a 
muscle relaxant everyday for pain management.

Thus, the crux of the veteran's claim for increased 
compensation benefits for his rib disorder rests primarily on 
his symptoms of intercostal neuralgia, which appear to be the 
basis for the RO's award of the 10 percent rating.  In this 
regard, the Board notes that, currently, the service-
connected disorder, status post fracture of the right ribs, 4 
through 7, is evaluated under Diagnostic Code (DC) 5297, 
which pertains to removal of ribs.  It was indicated by the 
RO that the right rib fractures had healed without any 
consequences.  It was also noted that entitlement to a higher 
20 percent rating was denied since there had not been removal 
of 2 ribs.  Under the circumstances, the Board finds that DC 
5297 may not be the most appropriate code, inasmuch as it 
does not reflect consideration of those symptoms which are 
most disabling to the veteran.  

In regard to his lumbar spine, it is significant to note that 
the veteran was given a VA orthopedic examination in 
September 1997.  At that time, the veteran reported 
complaints of constant low back pain without radiation.  He 
stated that his pain was aggravated by remaining in one 
position for periods of time, lifting more than 20 to 30 
pounds, and bending, especially on getting back to his 
vertical position and pulling and pushing.  He said that cold 
weather and repetition of motion increases his pain.  The 
examiner reported that flexion of the lumbar spine was normal 
with pain especially on returning to the vertical position; 
that lateral flexion was approximately 20 degrees and was 
painful, especially when flexing to the left side and in the 
right chest; and that rotation was practically within normal 
limits, but with pain.  However, normal ranges of motion were 
not identified.

During his hearing before a member of the Board in January 
2000, the veteran testified that his low back pain has 
increased in severity to the point that he could not bend 
anymore.  He said that his back limits his ability to lift.  
He reported that he was a college student and that he was 
able to carry approximately 25 to 30 pounds in his book bag.  
He mentioned that his lower back becomes weak and his legs 
become sore when he carries more than 30 pounds in his book 
bag.  He indicated that sitting in class was very difficult 
for him after carrying a lot of weight.  He reported that 
weakness in his legs increases with activities during the day 
and that he was in a constant level of pain by the end of the 
day or evening.  He said that he experiences low back pain on 
prolonged standing, driving or walking.  He testified that he 
last received treatment for his service-connected ribs and 
back disorders at the VA Portsmouth Outpatient Clinic in 
Portsmouth, New Hampshire, in 1999 and that he was referred 
for treatment at the VA Medical Center in Manchester, New 
Hampshire, for tests, a magnetic resonance imaging (MRI) 
scan, X-rays, a neurology appointment and a pain clinic 
appointment.

Despite evidence of ongoing VA medical treatment, VA 
outpatient treatment records dated subsequent to March 1998, 
have not been associated with the claims folder.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Portsmouth 
Outpatient Clinic in Portsmouth, New 
Hampshire, and the VA Medical Center in 
Manchester, New Hampshire dated since 
March 1998; as well as from any other 
source or facility identified by the 
veteran.  If any requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should review the 
claim for increased rating for right rib 
fractures and determine whether DC 5297 
represents the most appropriate rating 
code.  Necessary corrective action should 
be taken prior to the return of this case 
to the Board.  In the event that further 
development is deemed necessary, to 
include an up-to-date examination, such 
should be undertaken.  

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the current nature and extent of his 
service-connected chronic lumbar strain 
with right lower extremity radiculopathy.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests, studies (to 
include range of motion studies, with 
normal ranges provided for comparison 
purposes), and consultations should be 
accomplished (and the reports made 
available to, and considered by, the 
examiner prior to completion of his/her 
report).  All clinical findings should be 
set forth in detail.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner also should 
to the extent possible distinguish 
symptoms that are attributable to 
conditions that are not service-connected 
disabilities.  If the examiner is unable 
to answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  Otherwise, 
the complete rationale for all opinion 
expressed and conclusions reached should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last SOC). 
And consider the propriety of assigning 
"staged ratings".  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


